Case: 10-41166     Document: 00512003248         Page: 1     Date Filed: 09/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 28, 2012
                                     No. 10-41166
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CONNIE ANITA JEFFERS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 4:09-CV-4
                             USDC No. 4:07-CR-1-5


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Connie Anita Jeffers, former federal prisoner # 14211-078, pleaded guilty,
pursuant to a plea agreement, to conspiracy to possess with intent to
manufacture and distribute methamphetamine. She appeals the district court’s
denial of her motion under 28 U.S.C. § 2255 challenging the sentencing judge’s
declaration at her sentencing hearing that she was ineligible for federal benefits
for a period of 10 years. Jeffers claimed in her § 2255 motion that the sentencing


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41166     Document: 00512003248      Page: 2   Date Filed: 09/28/2012

                                    No. 10-41166

court erred when it declared her ineligible for federal benefits and that her trial
counsel provided ineffective assistance by failing to challenge that declaration.
The district court concluded that Jeffers’ § 2255 claims were barred by the
waiver of appeal and collateral review in her plea agreement.
       This court granted a certificate of appealability on four issues, all relating
to the sentencing court’s declaration of Jeffers’ ineligibility for federal benefits.
After Jeffers filed her appellate brief on those issues, the Government moved for
remand to the district court for clarification of Jeffers’ sentence. This court
granted a limited remand for that purpose. On remand, the district court judge,
who was also the sentencing judge, issued an order on February 8, 2012,
indicating that the penalty of ineligibility for federal benefits was inapplicable
to Jeffers pursuant to 21 U.S.C. § 862(e) and was announced during the
sentencing hearing in error. The judge indicated that Jeffers’ written criminal
judgment, which lacked any order declaring Jeffers ineligible for federal benefits,
represented the complete criminal judgment.
       After briefing resumed in this court, the Government filed a motion for
summary affirmance or, alternatively, an extension of time for filing a brief. The
Government contends that the district court’s February 8, 2012 order renders
Jeffers’ § 2255 claims moot. Jeffers has not responded to the Government’s
motion.
       “Under Article III of the Constitution, federal courts may adjudicate only
actual, ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494
U.S. 472, 477 (1990). The case-or-controversy requirement is present at all
levels of litigation, from the trial level through the appellate process. Id. at
477-78. An appeal is moot when the court can no longer grant any effectual
relief to the prevailing party. Motient Corp. v. Dondero, 529 F.3d 532, 537 (5th
Cir.   2008).     Mootness     is   jurisdictional   because   it   implicates   the
case-or-controversy requirement under Article III, and we must raise the issue



                                          2
   Case: 10-41166    Document: 00512003248      Page: 3    Date Filed: 09/28/2012

                                  No. 10-41166

of mootness sua sponte if necessary. United States v. Lares-Meraz, 452 F.3d 352,
354-55 (5th Cir. 2006).
      The relief sought by Jeffers and all of the issues pending in this appeal are
premised on the sentencing court’s declaration of her ineligibility for federal
benefits. Given the district court’s order clarifying that ineligibility for federal
benefits was not part of the punishment imposed against Jeffers, there is no
longer any effectual relief that can be granted to Jeffers in this appeal. Thus,
there is no case or controversy present concerning Jeffers’ § 2255 motion, and
this appeal is moot. See Motient Corp., 529 F.3d at 537.
      Having determined that this appeal is moot, we next consider whether the
district court’s judgment denying Jeffers’ § 2255 motion should be vacated. See
Staley v. Harris Cnty., Tex., 485 F.3d 305, 310 (5th Cir. 2007) (en banc). Jeffers
did not contribute to the reason the case is now moot. “A party who seeks review
of the merits of an adverse ruling, but is frustrated by the vagaries of
circumstance, ought not in fairness be forced to acquiesce in the judgment.” U.S.
Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 25 (1994). Vacatur is
appropriate in this case. See United States v. Munsingwear, Inc., 340 U.S. 36,
39-40 (1950); Staley, 485 F.3d at 310.
      Accordingly, we VACATE the district court’s judgment denying Jeffers’
§ 2255 motion and REMAND this case to the district court with instructions to
dismiss the § 2255 motion as moot because the sentencing court has clarified
that Jeffers’ sentence did not include any ineligibility for federal benefits. The
Government’s motion for summary affirmance or, alternatively, an extension of
time to file a brief is DENIED as moot.




                                         3